Battle and McCulloch, JJ., concur in so much of the opinion as affirms the decree for the matured amounts under the contract, but dissent from that part of the opinion which holds that the court below properly decreed payment of amounts falling due in the future and awarding execution therefor. This is a suit on contract, not a suit for alimony. The status of the parties, and not the nature of the cause of action, gives jurisdiction to the chancery court. The fact that the contract is one for alimony does not render the suit any the less a suit on contract. They are of the opinion that the decree should be reversed as to future payments.